Per Curiam:
Plaintiff is an attorney at law and. brought' this action to recover for professional services rendered and for moneys expended in connection with the rendition of such services.
The complaint alleged that between the 5th' day qf March-, 1901, and the 1st day of July, 1902,, plaintiff rendered services to the defendant upon her retainer and as her attorney, and counsel of a reasonable value of $2,600, and paid out and expended for . defendant in connection with aforesaid services, at her request, the sum of $641.11, and that no part of said indebtedness had been paid except the sum of $241.11 on account on said disbursements, and demanded judgment for the amount remaining due. ■ The answer was a general denial.
The action was instituted about five years after the rendition of the services alleged, and the defendant avers • that the plaintiff has never rendered the defendant any bill for services, and that the suit was brought withoutleven a demand for payment. .
The defendant served upon the attorney for the' plaintiff a demand for a bill of'particulars, and a,' paper 'purporting to be a bill of particulars in accordance with said demand was thereafter served, consisting Of some eleven printed pages of items, consisting mainly of dates-of certain interviews and consultations,' writing and receiving letters, and such an item as “From Apl. 4th, 1901, to June, 1902, to services in defendant’s interest in seventeen foreclosure actions covering Dexter properties ’ and in bankruptcy proceedings.” Although voluminous and apparently detailed, the bill furnishes no real information.
As said by this court in Aub v. Hoffmann (120 App. Div. 50): “We think that the defendant is entitled to a bill of particulars’ under, this complaint, and that she should be informed in what manner, the-plain.tiffs have made up their lump charge, * *• in which they shall enumerate each of the suits or proceedings *609instituted by them and the details of the services claimed to have been performed in each of those suits or proceedings, and place a valuation upon the services rendered in qach one. That is, we do not require a valuation of each detail, hut a valuation of the services rendered, which may be by way of a lump sum for each of the suits or proceedings; .and if there be, outside of the specific suits or proceedings, other services of á general nature, they should be enumerated with such. particularity as to indicate the method of computing the bill. It is clear that unless such a bill’of particulars is furnished it would be impossible upon this complaint for a defendant to. properly preparo for trial. There would be no way in which the charges made for the services rendered could be submitted to other members of the profession for the purpose of obtaining expert evidence to submit to the jury upon the question of the value of the services claimed for.”
The order appealed from should he reversed, with ten dollars costs and disbursements; and the motion granted as indicated, with ten dollars costs.
Present — Patterson, P. J., Ingraham, Laughlin, Clarke and Houghton, JJ.
Order reversed, with ten dollars costs and disbursements," and motion granted as indicated in opinion, with ten. dollars costs. Settle order on notice.-